Case 3:17-cv-01814-RDi\/| Document 45 Filed 10/17/18 Page 1 of 2

THE UN|TED STATES D|STR|CT COURT
FOR THE MIDDLE D|STR|CT OF PENNSYLVAN|A

COMMONWEALTH OF
PENNSYLVAN|A,
Plaintiff,
. 3:17-CV-1814
v. : (JUDGE MAR|AN|)

NAV|ENT CORPORAT|ON, et al.,

Defendants.

74 oRDER
AND NOW, TH|S 112 IJAY OF OCTOBER, 2018, upon consideration of the

discovery disputes discussed at the October 10, 2018 telephone conference, lT lS HEREBY
ORDERED THAT:

1. Plaintist request for borrower documents in the possession, custody, or control of
Defendants that relate to Defendants’ administration of Department of Education
federal student loan programs, (Doc. 35 at 1), is GRANTED. Defendants are
ORDERED to produce all such documents to Plaintifl. lt is also ORDERED that all
discovery production in this matter is made pursuant to the order of a court of
competent jurisdiction See 5 U.S.C. § 552a(b)(11).

2. The parties are directed to timely meet and confer to discuss and resolve potential
burden, scope, and relevancy issues related to the production of the borrower

documents |n the event the parties are not able to resolve these issues, they are

Case 3:17-cv-01814-RDi\/| Document 45 Filed 10/17/18 Page 2 of 2

directed to jointly inform the Court and each submit a letter not to exceed three

pages setting forth their respective position on t

  

United States District Judge

